Indictment on St. 1855, c. 215, §§ 15, 17. At the trial in the superior court in Norfolk, Brigham, J., against the defendant’s objection, allowed a witness who, in answer to a question •whether he had bought intoxicating liquor of the defendant within the time alleged in the indictment, had testified that he bought beer of the defendant, to be asked by the district attorney, for the purpose of showing by comparison that said beer was intoxicating, whether he had bought, or drunk beer bought, of persons other than the defendant. The defendant, being found guilty, alleged exceptions, which were

Overruled by this court.